examination, present other evidence pertaining to the defendant's
                 competence, and cross-examine each other's witnesses, MRS 178.415(3),
                 and where ultimately the district court makes its finding of competence or
                 incompetence, NRS 178.415(4). Here, the record reveals that the district
                 court sent Kern to Lake's Crossing, Doctors Henson and Hiller examined
                 Kern and found him competent to stand trial, the doctors' reports were
                 received by the district court in open court, and Kern acknowledged that
                 he was not challenging the doctors' findings. We conclude from this record
                 that Kern was not deprived of his due process or confrontation rights; he
                 merely chose not to exercise them.
                             Kern also argues that the district court's failure to halt the
                 trial and order a formal reevaluation of his competency violated his due
                 process rights. Kern asserts that the district court should have halted the
                 trial on the first day when he indicated that getting into civilian clothes
                 would throw him "off course" and again on the fourth day when he
                 indicated that he was taking medicine and it was interfering with his
                 ability to comprehend. Kern maintains that even though a pretrial
                 competency proceeding found that he was competent to stand trial, the
                 question of competency remains open throughout the trial and may be
                 raised at any time.
                             Competence [is] measured by the defendant's
                             ability to understand the nature of the criminal
                             charges and the nature and purpose of the court
                             proceedings, and by his or her ability to aid and
                             assist his or her counsel in the defense at any time
                             during the proceedings with a reasonable degree of
                             rational understanding.


                 Scarbo v. Eighth Judicial Dist. Court, 125 Nev. 118, 122, 206 P.3d 975,
                 977 (2009). If doubt arises as to the competence of a defendant during a
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                 trial, the district court must suspend the trial until the question of
                 competence is resolved. NRS 178.405(1). "A hearing to determine a
                 defendant's competency is constitutionally and statutorily required where
                 a reasonable doubt exists on the issue. [However, w]hether such a doubt
                 is raised is within the discretion of the trial court."    Melchor-Gloria v.
                 State, 99 Nev. 174, 180, 660 P.2d 109, 113 (1983) (citation omitted). Here,
                 the record reveals that the district court questioned Kern on the first day
                 of the trial regarding his appearance in jail garb and found that he was
                 competent, and it questioned Kern on the fourth day of the trial about
                 medication that he had taken and found that there was no substantive
                 due process violation. The district court's findings are supported by the
                 record, and we conclude that it did not abuse its discretion in this regard.
                             Kern further argues that cumulative error deprived him of a
                 fair trial and requires reversal of his conviction. However, Kern has failed
                 to demonstrate any error, and we conclude that he was not deprived of a
                 fair trial due to cumulative error.
                             Having concluded that Kern is not entitled to relief, we
                             ORDER the judgment of conviction AFFIRMED.



                                          Pickering


                                                                                        ,J.
                                                             Saitta

                 cc: Hon. David B. Barker, District Judge
                      Linda A. Norvell Marquis
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e